Rivera, J.
(concurring). I concur in the result and agree that People v Acevedo (69 NY2d 478 [1987]) controls the decision on *340this appeal so that the People were barred by collateral estoppel from introducing evidence of the displayed firearm at the second trial. I part ways with the majority where it advocates “that collateral estoppel should be applied sparingly in criminal cases” (majority op at 339).
The rule announced in Acevedo that collateral estoppel applies to both evidentiary and ultimate facts ensures fairness to the defendant and remains as important and vital today as the day it was decided. The majority points only to the practical application of collateral estoppel to justify retreat from the doctrine in the criminal context (see majority op at 339). Yet, those concerns proved unavailing in Acevedo where we adopted a broad interpretation of collateral estoppel even while recognizing that “[t]he governing principles are more easily articulated than applied” (Acevedo, 69 NY2d at 487). We did so because a “[defendant, having once been acquitted by a jury, should not at a subsequent trial be subjected to the burden of meeting issues that were already necessarily decided in [defendant’s] favor” (id. at 485, citing People v Goodman, 69 NY2d 32, 37 [1986]).
I cannot join in the majority’s suggestion that Acevedo should be relegated to the margins of legal doctrine, or altogether dismissed. Instead, I remain convinced of the wisdom of a prohibition against anyone being forced to defend against “ ‘charges or factual allegations which [he or she] overcame in [an] earlier trial’ ” (Acevedo, 69 NY2d at 487, quoting Wingate v Wainwright, 464 F2d 209, 214 [1972]).